Title: Editorial Note: Jefferson’s Proposed Concert of Powers against the Barbary States
From: 
To: 


    Jefferson’s Proposed Concert of Powers against the Barbary StatesEditorial Note
    This remarkable proposal, which ran counter to the realities of 18th century political and commercial rivalries, was foredoomed to failure, but for a time it seemed promising. Jefferson’s account of it in his Autobiography, together with the methods he employed in urging it upon the attention of Congress, has caused some confusion about the plan, its evolution, and its background.
“Our commerce in the Mediterranean,” the account in the Autobiography states, “was placed under early alarm by the capture of two of our vessels and crews by the Barbary cruisers. I was very unwilling that we should acquiesce in the European humiliation of paying a tribute to those lawless pirates, and endeavored to form an association of the powers subject to habitual depredations from them. I accordingly prepared and proposed to their ministers at Paris, for consultation with their governments, articles of a special confederation.” At this point, Jefferson inserted in his Autobiography the text of the “articles of a special confederation.” But the text of the proposal that he thus inserted was not one by which the contracting powers agreed to “form a confederation,” but one stating that they merely would “enter into a Convention” for the purpose. The distinction is an important one in itself and in showing the development of the idea. The texts here presented as Documents i and ii represent the earlier and later states of the proposal, though by inserting the former in his Autobiography Jefferson conveyed the impression that that text reflected the fully evolved plan. That this was a mistaken impression is proved not only by a textual comparison but also by the chronology of the proposals and by the background of discussions that the American Commissioners had carried on for some time.
      The evolution of Jefferson’s ideas of a policy concerning the depredations of the Barbary pirates may easily be traced in his letters of 1785 and 1786 (see especially TJ to Adams, 27 Nov. 1785; to Monroe, 6 Feb. 1785; to Jay, 23 May 1786; and to Adams, 11 July 1786). From the beginning he was strongly opposed to the idea of ransom or tribute, and preferred an American naval force as being less costly, more effective, and best calculated to support the national dignity. The conversations in London in the spring of 1786 concerning the price of peace tentatively set by the Tripolitan minister at 30,000 guineas—a price Jefferson later stated to be “beyond the limits of Congress, and of reason” (TJ’s Report to Congress, 28 Dec. 1790)— deepened the already apparent difference of opinion between him and John Adams as to the policy to be pursued. Jefferson had been impressed by an expedient for maintaining a blockade at small cost as reported to him by D’Estaing, and he transmitted the idea to Congress and urged Lafayette to associate himself with it (see Lafayette to TJ, 6 Mch. 1786; D’Estaing to TJ, 17 May 1786; TJ to Jay, 23 May 1786). On his return from London, and perhaps soon after he received D’Estaing’s communication, Jefferson evidently drew up the plan for a proposed convention for a jointly sponsored naval force to cruise in the Mediterranean, to be managed at some European court by a council of the diplomatic representatives of the powers engaged in the enterprise. No rough draft of this proposal is known to exist, but the text as submitted to the minister of the court of Naples, De Pio, very probably was substantially if not precisely in the form here presented as Document i (or a translation of it). No covering letter to De Pio has been found, and none is recorded in SJL. Jefferson was on friendly terms with the Neapolitan minister and it is likely that he handed the text of the proposal to him in a personal interview. This must have been late in May or early in June, for the court of Naples informed De Pio on 4 July 1786 of its views. De Pio transmitted this communication to Jefferson. The date of his doing so appears neither in Jefferson’s endorsement nor in SJL, but it must have been in July. Jefferson explicitly opened the subject in a letter to Monroe of 11 Aug. 1786, but he did not state then or in any other contemporaneous letter that he had advanced such proposals or had discussed them with any foreign diplomatic agent. On Lafayette’s return from Auvergne early in October, Jefferson resumed discussions with him concerning the propositions of the Committee relative to American trade, and on 22 Oct. when that matter received Calonne’s formal approval and Lafayette handed to Jefferson Calonne’s letter on the subject, they discussed the plan against the Barbary pirates. The next day Lafayette wrote to Jefferson enthusiastically about the “Antipiratical Confederacy” (Lafayette to TJ, [23 Oct.] 1786). Lafayette’s reference to “Neapolitain ideas” in this letter suggests that the advice from Naples to De Pio had been received and probably was discussed with Lafayette at this time. In proposing himself as a chief to the “Antipiratical Confederacy” Lafayette outlined his plans of operation and stated the force that he would require. He also correctly defined one of the chief obstacles: “The devil of it will Be to Make it Agreable to this Ministry that I should meddle with the War.”
It is significant that there seems to exist no copy of the later text of the proposal in TJ’s hand, but only French and Italian translations (Document ii). The consultations with Lafayette in late October occurred during the time that Jefferson was unable to use his right hand for writing. Possibly translations were prepared on the basis of corrections of the earlier text. These corrections consisted primarily in the dropping of one article and in changing the character of the proposal from a convention to a confederation. No covering letters of transmittal from Jefferson to any ministers or ambassadors have been  found, but the entry in SJL for 1 Dec. 1786 shows that he sent copies to the Portuguese ambassador and to the Russian minister.
The account given by Jefferson in the Autobiography states that “Portugal, Naples, the two Sicilies, Venice, Malta, Denmark and Sweden were favorably disposed to such an association; but their representatives at Paris expressed apprehensions that France would interfere, and either openly or secretly support the Barbary powers; and they required that I should ascertain the dispositions of the Count de Vergennes on the subject. I had before taken occasion to inform him of what we were proposing, and therefore did not think it proper to insinuate any doubt of the fair conduct of his government; but stating our propositions, I mentioned the apprehensions entertained by us that England would interfere in behalf of those pyratical governments. ‘She dares not do it’ said he. I pressed it no further. The other Agents were satisfied with this indication of his sentiments, and nothing was now wanting to bring it into direct and formal consideration, but the assent of our government, and their authority to make the formal proposition. I communicated to them the favorable prospect of protecting our commerce from the Barbary depredations, and for such a continuance of time as, by an exclusion of them from the sea, to change their habits and characters from a predatory to an agricultural people: towards which however it was expected they would contribute a frigate, and it’s expences to be in constant cruize. But they were in no condition to make any such engagement. Their recommendatory powers for obtaining contributions were so openly neglected by the several states that they declined an engagement which they were conscious they could not fulfill with punctuality; and so it fell through.”
This statement conveys the erroneous impression that Jefferson himself made a formal communication of the plan to Congress. There is no evidence that he did send it to Jay or even that he discussed its outlines in any communications to the secretary for foreign affairs. Jefferson’s summary of the proposal in his private letter to Monroe of 11 Aug. 1786 appears to be the nearest approach that he made to a communication of the subject to Congress. Nor is there any evidence that he discussed the idea with his fellow Commissioner, John Adams, or even raised with him the question of submitting it to Congress. On the contrary, the evidence available suggests that his and Adams’ difference of opinion on policy led to his use of Lafayette to obtain action in America as well as in Europe.
    A few days after his conversation with Jefferson on 22 Oct., Lafayette wrote to George Washington: “There is betwen Mr. Jefferson and Mr. Adams a diversity of opinion respecting the Algerines. Adams thinks a peace should be purchased from them, Mr. Jefferson finds it as cheap and more honourable to cruize against them. I incline to the later opinion, and think it possible to form an alliance betwen the United States, Naples, Rome, Venice, Portugal and some other powers, each giving a sum of monney not very large, whereby a common armement may distress the Algerines into any terms. Congress ought to give Mr. Jefferson and Adams ample powers to stipulate in their names for such a confederacy” (Gottschalk, ed., Letters of Lafayette  to Washington, 1777–1799, p. 315). It is to be observed that Lafayette failed to mention that Jefferson had drafted a plan “to form an alliance,” giving it only as his opinion that such could be done. He also failed to mention the idea that he had advanced so enthusiastically in his letter to Jefferson a few days earlier—that he would be ready to act as a “Chief to the Antipiratical Confederacy.” Also, while emphasizing the difference of opinion between Adams and Jefferson, Lafayette flatly urged that Congress ought to give the Commissioners “powers to stipulate in their names for such a confederacy”—that is, to grant what Jefferson called in his Autobiography “their authority to make the formal proposition.” On the same day that Lafayette wrote to Washington, he similarly wrote James McHenry (Gottschalk, Lafayette, 1783–89, p. 255). Two days later he wrote to John Jay: “Altho there May be a Diversity of Opinions, wether a peace Must Be purchaced at Any Rate from the Barbary Powers, or a War must Be Carried Against them Until they Come to proper terms, there can in <My Opinion> No Mind Be Any doubt about the Advantages of a third Measure—Viz a Confederacy of six or seven powers, Each of them giving a small quota, the Reunion of which would insure a Constant and Sufficient Cruise against those Pirats, and after they are Brought to terms, would guard Against the Breaking of a peace which the Powers would Mutually Guarantee to each other.—Portugal, Toscany, Naples, Venice, and Genoa are Now at war with those Regencies, and I would like at the same time to Manage the Armament so as to Use American flour, fish, and naval stores. This plan is not as yet very well diggested in My Head, But Beg leave to submit to Congress the propriety to Empower their Ministers to stipulate for such an Arrangement ‥‥ Should Any thing turn out, that May Employ The Servants of the United States, I Hope they know my zeal” (Lafayette to Jay, 28 Oct. 1786; DNA: PCC, No. 156, in Lafayette’s hand entirely; endorsed by Charles Thomson in part: “Read 19 Feby 1787”). This letter, it may be noted parenthetically, has been printed in Dipl. Corr., 1783–89, i, 319–20, from a copy prepared in Jay’s office with numerous variations. For example, the words “I would like at the same time to Manage the Armament so as to Use American flour, fish, and naval stores”—an argument that was evidently intended to obtain support in Congress by appealing to those interested in the welfare of New England fisheries, the grain and flour trade of the middle states, and production of naval stores in the southern states—was altered to read: “I would like at the same time to have the armament so managed as to use American flour, fish, and naval stores.” Again, the concluding remark “Any thing … that May Employ the Servants of the United States” was altered to read “any thing … that may employ me as a servant of the United States” (italics supplied). The first of these variations had the effect of minimizing Lafayette’s role in the proposed enterprise, and the second of placing him almost in the position of an applicant for employment. When or by whose authority these variations were made is not clear; they and others in the passage could scarcely have been the result of clerical errors. Nevertheless, as proved by Thomson’s endorsement, Lafayette’s original letter was read in Congress.

Jay acknowledged Lafayette’s letter the day after he had forwarded it to Congress, and remarked: “What plan or system Congress will adopt relative to the hostile Barbary States is not yet decided. The one you suggest has advantages. The great question, I think, is whether we shall wage war or pay tribute? i, for my part, prefer war, and consequently am ready for every proper plan of uniting and multiplying their enemies” (Jay to Lafayette, 16 Feb. 1787; Dipl. Corr., 1783–89, i, 321). The opinion here given was somewhat different from that presented by Jay to Congress a few months later.
In view of these communications, it is clear that Jefferson and Lafayette were working in close collaboration. It is equally clear that it was Lafayette and not Jefferson who formally requested Jay to submit to Congress the idea of a policy of concerted action. The obvious and most plausible inference to be drawn from these facts is that Jefferson himself did not wish to be the channel of communicating what could only have accentuated the difference of opinion existing between himself and Adams. To have done so would not merely have made it more difficult to reconcile differences of opinion with one who was both a friend and a fellow Commissioner, but would also have weakened the presentation of the plan to Congress. By letting it appear that the idea was Lafayette’s, Jefferson doubtless felt, with reason, that the chances of Congressional support for the requested authority would be greatly augmented. Thus it was that both Adams and Congress were intentionally kept in the dark as to the true origin of the proposed policy. Even so careful a scholar as Gottschalk was misled by these behind-the-scenes maneuvers (and by Adams’ letter to Jefferson of 11 July 1786 in which he suggested that “our noble Friend the Marquis” be consulted) to attribute authorship of the plan itself to Lafayette (Gottschalk, Lafayette, 1783–89, p. 264–6). Lafayette does deserve full credit for interceding with Washington, Jay, and McHenry in America; for planning some of the details of operation; and doubtless for assistance in the discussions with European diplomatic agents. But there can be no doubt that Jefferson was the author of the “articles of a special confederation.”
Washington was non-committal in his reply to Lafayette, and Jay equally so in transmitting Lafayette’s formal request to Congress (Washington to Lafayette, 25 Mch. 1787; Writings, ed. Fitzpatrick, xxix, 185; Jay to Congress, 15 Feb. 1787; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxxii, 65). The matter languished in Congress for some months. On 27 July 1787 William Grayson, a Virginia delegate, an ardent friend of France, and a political enemy of John Jay, moved that the “Minister plenipotentiary of the United States at the Court of France be directed to form a Confederacy with the powers of Europe who are now at War with the piratical states … or may be disposed to go to War with them.” The resolution also stipulated that “it be an Article in the said Confederation” that none of the contracting powers could make peace with any of the Barbary states unless the “whole Confederacy” were included, and that in case of a general peace between the belligerent powers, the “whole Confederacy” should guarantee that peace and, in case of aggression by the Barbary states, hostilities would commence  again and continue until the object had been achieved. Grayson’s resolution also stipulated that the quotas of the different powers in men and shipping, the ascertaining of the stations at different periods, and the fixing of the general command should form another Article. A proviso that the quota of the United States should be limited to “one frigate and two sloops of war” was struck out. The following list of powers on Grayson’s motion was also crossed off: “The Pope, The Venetians, Genoese, Emperor, Milan, Turin, Sweden, Denmark, Hanse Towns, two Sicilies, Sardinia, Portugal, Russia, Tuscany, Malta.” It was also moved that this motion be referred to the secretary for foreign affairs to report. Only the two New Jersey delegates and Yates of New York voted against the motion (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxxiii, 419–20). Despite this overwhelming vote, Jay reported on 2 Aug. 1787, that the motion was “rendered unseasonable by the present State of our Affairs”; that if such a confederation should be achieved, it was highly probable that the quota expected from the United States would be much greater than would be in their power to supply; and that it would “not become their Dignity to take the Lead in forming such a Confederation, unless they were prepared to support such spirited Propositions by spirited and important Operations.” He concluded by expressing doubt that Congress could build and keep manned even three frigates, and for this reason it would “be most prudent for Congress to delay entering into the proposed, or indeed any other Engagements, until the Means of executing them appear clearly to be within their Reach” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxxiii, 451–2).
Jefferson, in his Autobiography, placed the blame for failure solely upon the inability of Congress to meet its responsibilities under such a plan. But there are two facts which modify this view. The first is that Vergennes, on learning of Lafayette’s participation in the proposed enterprise, invited him to dinner and “bluntly advised him to desist” in his promotion of a scheme foredoomed to failure because of the opposition of France and England (Gottschalk, Lafayette, 1783–89, p. 266). The second is that Jefferson, in 1790 and after the impotence of the federal government had been effectively removed by the grant of power to tax, returned to a variation of the idea that he had advanced four years earlier. In his Report to Congress on 28 Dec. 1790 he still felt that it was “reasonable to presume that a concert of operation might be arranged among the powers at war with the Barbary states, so as that each performing a tour of a given duration, and in a given order, a constant cruise, during the eight temperate months of every year may be kept up before the harbour of Algiers ’till the object of such operations be completely obtained.” Stating that it was up to Congress to decide upon ransom, tribute, or war, he concluded: “If [Congress decide upon] war, they will consider how far they will enable the Executive to engage, in the forms of the Constitution, the co-operation of other powers.”
The failure of Congress to explore the possibilities either on his indirect urging in 1786 or on his official recommendation as secretary of state in 1790 suggests that another possible explanation ought to be considered: that is, whether in this as in so many other issues in  Congress in the 1780’s and 1790’s the matter was decided by becoming enmeshed in the struggles of the pro-French and the pro-British elements in Congress. American policy in respect to the Barbary states was a subject on which neither France nor England was impartial or indifferent, as the documents of the period abundantly prove. Jefferson’s private communication to Monroe on 11 Aug. 1786 in behalf of such a concert of power—he referred to it both as a “convention” and as a confederacy”—anticipated all of the obstacles that would be encountered by the plan both at home and abroad, especially that on which Jay rested his report: “It will be said there is no money in the treasury. There never will be money in the treasury till the confederacy shews it’s teeth.” Jefferson looked upon the plan as an opportunity whereby the United States might have “the honour and advantage of establishing such a confederacy” as that proposed against the Barbary states. He argued that if this opportunity were seized and allowed to stand as the ostensible cause for establishing a naval force, an element of compulsion necessary to the strength of the union would be happily achieved. But the weakness of the union that Jefferson saw as the ultimate object to be remedied, Jay used as an argument to defeat the plan. It was not the first nor the last time that Jefferson’s imagination and daring collided with Jay’s caution. It is difficult to believe that the attitude of either was uninfluenced by the manner in which he regarded the question whether the future of the United States lay most within the orbit of Great Britain or within that of France.
When Lafayette and Jefferson held their conversation on the evening of October 22d, they had just completed with brilliant success a long collaboration in behalf of Franco-American trade. They immediately launched another collaboration that promised to achieve what both so greatly desired—promotion of American trade, the strengthening of the Confederation, and an opportunity for further military glory for the marquis. But this time Lafayette’s whole-hearted efforts to drive Jefferson’s nail ended in failure when the nail came in contact with John Jay’s inflexible opposition.
